This cause is before the court for the second time. It is an appeal by the defendant from a decree granting the plaintiff a divorce. The facts are stated in the opinion of Justice MOORE in the former case (231 Mich. 347). On that appeal the decree was reversed because of error in excluding the testimony of two boys, children of the parties. On the second hearing in the circuit court the testimony of the boys was taken. It was very unfavorable to the defendant, and materially strengthened the plaintiff's case. There was also some additional testimony taken relative to the value of their joint property. The circuit judge again entered a decree for the plaintiff. The defendant again appeals.
Every question here involved was considered and discussed by Mr. Justice MOORE in his opinion in the *Page 364 
former case, on a record more favorable to the defendant than this one. We adopt what he there said as the opinion in this case.
The decree of the circuit court is in all respects affirmed, with costs to the plaintiff.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, WIEST, and CLARK, JJ., concurred.